EXHIBIT 10.4

 

Provision relating to the Company’s obligation to pay severance to Tanios
Viviani,

Vice President, Fresh Cut Fruit, from offer letter to him, which became
effective

September 28, 2004, upon its approval by the Compensation Committee of the Board
of Directors

 

Severance: Should your employment be involuntarily terminated by the Company for
reasons other than “cause” (as defined in the Company’s Stock Option and
Incentive Plan) after the first anniversary of your date of hire, you would be
entitled to severance pay equal to one year’s base salary. In addition, the
Company will pay the monthly premium cost of COBRA continuation of your health
care coverage for a period of one year following your termination, subject to
your eligibility for COBRA continuation. (COBRA eligibility ends when you become
covered by another plan). No severance or COBRA premiums would be paid in the
event of termination for “cause.”